            Case 1:18-cv-10225-MLW Document 272 Filed 06/17/19 Page 1 of 6



                 DECLARATION OF ACTING FIELD OFFICE DIRECTOR
                                       MARCOS CHARLES



    Pursuant to the authority of 28 U.S.C. § 1746, I, Marcos Charles, the Acting Field Office

 Director for U.S. Department of Homeland Security, United States Immigration and Customs

 Enforcement, Enforcement and Removal Operations, Burlington, Massachusetts declare as

 follows:

1. I am currently serving as the Acting Field Office Director (FOD) for the Boston Field Office

   of the Office of Enforcement and Removal Operations (ERO), U.S. Immigration and Customs

   Enforcement (ICE), U.S. Department of Homeland Security (DHS). I have been serving in this

   position since May 1, 2019. I am stationed in Burlington, Massachusetts.

2. Prior to my current role, I was a Deputy Field Office Director (DFOD) in the Boston Field

   Office from February 3, 2019. My duties in that position included assisting in the oversight of

   the operations in the Boston Field Office.

3. Prior to serving as the DFOD in the Boston Field Office, I served as the Acting Chief of Staff

   and Deputy Chief of Staff for the ERO Executive Associate Director, and prior to that I served

   as the Assistant Field Office Director overseeing ERO operations in the state of Oklahoma for

   the Dallas Field Office.

4. Todd Lyons was formerly the Acting FOD in the Boston Field Office, serving in such position

   from August 19, 2018 to April 30, 2019. Todd Lyons' term as Acting FOD was required to

   terminate on April 30, 2019 because per 5 C.F.R. § 317.903, the temporary assignment of a

   non- SES member to an SES position cannot exceed 240 days.

5. Todd Lyons has returned to his position as DFOD in the Boston Field Office and remains

   responsible for assisting in the oversight of the operations of the Boston Field Office.

6. Among my official duties as the Acting FOD is the responsibility for managing and

   monitoring the scheduling and execution of removal orders for aliens detained in ICE custody
                                                  1
           Case 1:18-cv-10225-MLW Document 272 Filed 06/17/19 Page 2 of 6



   or otherwise encountered within the Boston Field Office's area of responsibility.

7. ICE maintains electronic and paper records on aliens in the course of its regularly conducted

   business activity. These records are made in the course of regularly conducted business

   activity at or near the time of relevant events by a person with knowledge of these events.

8. I have examined the official records available to me regarding the immigration history and

   custody status of                          , Administrative File No.                I have also

   discussed this case with Officers within my office. Unless otherwise stated, this declaration is

   based on that review and discussions.

 9. ICE became aware of Mr.                     while conducting routine criminal records

    screening following his conviction for disorderly conduct in Manchester, New Hampshire.

 10. Before encountering Mr.                  , ICE conducted record checks which indicated

    that he had no evidence of lawful admission in the United States and that he had no

    pending applications or petitions filed on his behalf.

 11. On October 23, 2012, ICE questioned Mr.                    to further determine whether he

    had any lawful status in the United States. During this questioning, Mr.

    confirmed that he did not have permission to be present in the United States.

 12. Mr.                entered ICE custody on October 23, 2012 when ICE arrested him outside

    his residence of                                             .

 13. ICE decided to detain Mr.                 pursuant to 8 U.S.C. § 1226(a) because of his criminal

    record and inadmissibility to the United States. He was released on bond on November 9, 2012.



                                           Criminal History

 14. On February 12, 2012, Mr.                   was charged with Disorderly Conduct in

    Manchester, New Hampshire. He was convicted on April 19, 2012.

 15. On April 4, 2014, Mr.                  was charged with Driving Without a License in

    Nashua, New Hampshire. He was convicted on May 20, 2015.
                                                   2
        Case 1:18-cv-10225-MLW Document 272 Filed 06/17/19 Page 3 of 6



16. On May 26, 2016, Mr.                   was charged with Driving Without a License in

   Nashua, New Hampshire. He was convicted on or about December 1, 2016.

17. On October 8, 2016, Mr.                  was charged with Driving Without a License in

   Nashua, New Hampshire. This case was nolle prossed on December 1, 2016.

18. On or about April 12, 2018, Mr.                  was charged with Driving Without a

   License in Nashua, New Hampshire. He was convicted on or about May 2, 2018.

19. On December 6, 2018, Mr.                   was charged with Operating a Motor Vehicle

   Under the Influence of Liquor (“OUI”), in Shelburne Falls, Massachusetts. On May 24,

   2019, he was convicted of Operating Negligently.

20. On March 17, 2019, Mr.                  was arrested in North Smithfield, Rhode Island,

   and was charged with OUI and Driving with a Suspended/Revoked License. On May 30,

   2019, the OUI charge was dismissed and he was convicted of Driving with a

   Suspended/Revoked License.

21. On June 1, 2019, Mr.                  was arrested in Woonsocket, Rhode Island, and was

   charged with OUI and Driving with a Suspended/Revoked License. These charges

   remain pending.

                                Immigration Proceedings History

22. On October 24, 2012, ICE served Mr.                   with a Notice to Appear, which was

   filed with the Boston Immigration Court on November 2, 2012.

23. On November 9, 2012, Mr.                   had a bond redetermination hearing and was

   bonded out of ICE custody.

24. On December 15, 2015, an Immigration Judge administratively closed Mr.

           removal proceedings because there was a Form I-130, Petition for Alien Relative,

   filed on Mr.                 behalf and it was pending adjudication.

25. On February 23, 2016, Mr.                  moved to recalendar removal proceedings at the

                                                 3
        Case 1:18-cv-10225-MLW Document 272 Filed 06/17/19 Page 4 of 6



   Immigration Court because the Form I-130 was approved by U.S. Citizenship and

   Immigration Services (“USCIS”). The Immigration Court granted that motion.

26. On April 19, 2017, the Immigration Court again administratively closed Mr.

             case because he sought to file an application to “consular process” for a visa from

   abroad.

27. On or about October 2, 2017, the Immigration Court granted a motion to recalendar

   removal proceedings.

28. On December 6, 2017, Mr.                    appeared at a master calendar hearing before an

   Immigration Judge, where he was issued a hearing notice to appear at a subsequent hearing

   in Immigration Court on October 31, 2018.

29. On October 31, 2018, Mr.                   failed to appear in Immigration Court as

   required, so the Immigration Judge issued a final order of removal in absentia.

                                        ICE Removal Efforts

30. On June 1, 2019, ICE received a notification that Mr.                  had been arrested in

   Woonsocket, Rhode Island, for OUI. A search of immigration records revealed that Mr.

                    had been ordered removed in absentia on October 31, 2018, because he had

   failed to appear in Immigration Court.

31. On June 2, 2019, ICE officers responded to the Woonsocket Police Department where Mr.

                    was being released on personal recognizance with a summons to appear and

   arrested him.

32. The ICE officers present at the time of arrest noted that Mr.                claimed to be

   separated from the spouse who filed a Form I-130 on his behalf on August 10, 2015, which

   was approved on January 28, 2016. At the time there was no record in USCIS databases of a

   Form I-601A, Application for Provisional Unlawful Presence Waiver, having been filed.
                                                  4
Case 1:18-cv-10225-MLW Document 272 Filed 06/17/19 Page 5 of 6
Case 1:18-cv-10225-MLW Document 272 Filed 06/17/19 Page 6 of 6
